Citation Nr: 1523679	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-05 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for rheumatoid arthritis (to include of the hands, wrists, ankles, shoulders, and right elbow).

2.  Whether new and material evidence has been received to reopen the claim for service connection for type 2 diabetes mellitus, including as secondary to medication for rheumatoid arthritis.

3.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss, including as secondary to medication for rheumatoid arthritis.

4.  Whether new and material evidence has been received to reopen the claim for service connection for a lung disorder, including as secondary to medication for rheumatoid arthritis.

5.  Whether new and material evidence has been received to reopen the claim for service connection for vision problems, including as secondary to diabetes mellitus or medication for rheumatoid arthritis.

6.  Whether new and material evidence has been received to reopen the claim for service connection for a liver disorder, including as secondary to medication for rheumatoid arthritis.

7.  Whether new and material evidence has been received to reopen the claim for service connection for memory loss, including as secondary to diabetes mellitus or medication for rheumatoid arthritis.

8. Whether new and material evidence has been received to reopen the claim for service connection for a heart disorder, including as secondary to diabetes mellitus or medication for rheumatoid arthritis.

9.  Entitlement to service connection for rheumatoid arthritis (to include of the hands, wrists, ankles, shoulders, and right elbow).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Veteran testified at a videoconference hearing before the undersigned; a transcript of the hearing is of record.

The RO separately adjudicated issues involving the Veteran's hands, wrists, ankles, shoulders, and right elbow, but during the hearing the Veteran's representative requested that all the joint disorders be combined under a claim for service connection for rheumatoid arthritis.  Accordingly, the issues have been recharacterized as shown on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for an ear problem has been raised by the record during the videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The reopened claim for service connection for rheumatoid arthritis, and the issues of whether new and material evidence has been received to reopen the claims for service connection for vision problems, hearing loss, diabetes mellitus, a liver disorder, memory loss, a heart disorder, and a lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran initiated but did not perfect an appeal of an April 2006 rating decision that denied service connection for rheumatoid arthritis of the hands, wrists, ankles, shoulders, and right elbow.

2.  Additional evidence received since the April 2006 rating decision is neither cumulative nor redundant of the evidence previous considered and raises a reasonable possibility of substantiating the service connection claim for rheumatoid arthritis, to include of the hands, wrists, ankles, shoulders, and right elbow.


CONCLUSIONS OF LAW

1.  An April 2006 rating decision which denied service connection for rheumatoid arthritis of the hands, wrists, ankles, shoulders, and right elbow is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2. New and material evidence has been submitted to reopen the service connection claim for rheumatoid arthritis, to include of the hands, wrists, ankles, shoulders, and right elbow.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Typically, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

A rating decision becomes final under the law and regulations then in effect when an appeal of a rating decision is not initiated or perfected within the prescribed period of time.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 19.25, 20.1103, 20.200, 20.201, 20.302 (2014).

VA may reopen a previously and finally disallowed claim when new and material evidence is submitted or obtained since the last final denial, regardless of whether the claim was last denied on the merits or on procedural grounds.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (the requirement that newly submitted evidence raise a reasonable possibility of substantiating the claim is a "low threshold."). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

An April 2006 rating decision denied the Veteran's claim for service connection for rheumatoid arthritis on the basis that there was no evidence of a nexus between the Veteran's service and post-service rheumatoid arthritis.  Since he did not perfect an appeal the April 2006 rating decision, and because new and material evidence was not received within one year of the date of its mailing, the April 2006 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

During the June 2014 informal hearing that was held via telephone, the Veteran's spouse stated that the Veteran's upper extremity complaints were due to stress from pulling himself up onto the heavy equipment he operated during his military service.  She also indicated that a rheumatologist confirmed that over-exertion could cause rheumatoid arthritis.  For the purposes of reopening the claim, the credibility of this statement is presumed and it is sufficient to satisfy the low threshold for determining whether the evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, new and material evidence has been received to reopen the claim for service connection for rheumatoid arthritis, to include of the hands, wrists, ankles, shoulders, and right elbow.


ORDER

The petition to reopen the claim for service connection for rheumatoid arthritis, to include of the hands, wrists, ankles, shoulders, and right elbow, is granted.


REMAND

Although the claim for service connection for rheumatoid arthritis has been reopened, additional development is needed before the issue may be decided on the merits of the claim.

The VA examinations that were conducted in July 2014 did not take into account the Veteran's testimony or contention that his rheumatoid arthritis may be related to the stress associated with working with heavy equipment while in service.  Since he indicated a physician confirmed a link exists but there is no opinion of record, a VA examination is needed to determine the likely etiology of the disorder.

As for the remaining claims, the Veteran contends, in part, that they are secondary to medication he was given to treat his rheumatoid arthritis, to include Methotrexate, Enbel, and Plaquenil.  Since these issues are claimed as secondary disorders, they are inextricably intertwined with the remanded claim for service connection for rheumatoid arthritis.  In other words, development of the Veteran's claim for entitlement to service connection for rheumatoid arthritis may impact his service-connection for remaining issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Finally, the Veteran's updated VA treatment records should be obtained, as well as his complete treatment records from Kaiser Permanente.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the Phoenix VA treatment facility, dated since March 2013; and from the Lexington VA treatment facility, dated since July 2014.

2.  Make arrangements to obtain the Veteran's complete treatment records from Kaiser Permanente in Tucker, GA, dated from 1980 forward.

3.  The Veteran's wife stated that a rheumatologist confirmed that over-exertion could cause rheumatoid arthritis.  See Informal Conference Report, dated June 11, 2014.  The Veteran should be invited to submit a written opinion from his rheumatologist, with a rationale, concerning the relationship between his rheumatoid arthritis and the physical stress associated with his operating heavy equipment during military service

4.  Thereafter, arrange for a VA examination to determine the etiology of the Veteran's rheumatoid arthritis.  The Veteran's VBMS claims file, including a copy of this remand must be made available to and reviewed by the examiner.  A notation in the report that this has been accomplished should be noted in the report.  The examiner must take a history from the Veteran and complete a thorough examination.

Based on a thorough review of the record and examination, the examiner must opine as to whether it is as likely as not (50 percent or greater probability) that the Veteran's current rheumatoid arthritis had its clinical onset during service or is otherwise related to any incident of his service.  In providing the opinion, the examiner must consider the Veteran's testimony regarding continuing symptoms and address his contention that his rheumatoid arthritis is related to the physical stress associated with operating heavy equipment during military service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Next, if it is determined that the Veteran's rheumatoid arthritis is service connected, undertake any additional development deemed necessary regarding the remaining claims, to include obtaining VA examination(s) and opinion(s) on the matters of secondary service connection.  See 38 C.F.R. § 3.310.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate all of the remaining claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


